    Case 4:17-cv-00417-SMR-HCA Document 365 Filed 11/02/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF IOWA
C.P.X., AND K.N.X., et al.           )           17-cv-417
                                     )
vs.                                  )      MOTION TO APPROVE
                                     )
GARCIA, TURNER & DAY                 )

      Defendants move this Honorable Court to Approve the Student Health

Records Policy in accordance with the Remedial Plan.       This document was

provided to the Monitor and Plaintiffs’ counsel on October 30, 2020.

                                       THOMAS J. MILLER
                                       Attorney General of Iowa

                                       /s/ Gretchen Witte Kraemer AT0004358
                                       gretchen.kraemer@ag.iowa.gov
                                       Assistant Attorney General
                                       Hoover State Office Bldg, 2nd Floor
                                       Des Moines, IA 50319
                                       Tel.: (515) 281-8330
                                       Fax: (515) 281-7219
                                       ATTORNEYS FOR DEFENDANTS

I certify that the attached was filed via CM/ECF on November 2, 2020. /s/ gwk

________________________________

Service to Plaintiffs’ counsel of record.




                                            1
